Title: To George Washington from Timothy Pickering, 21 September 1795
From: Pickering, Timothy
To: Washington, George


          
            Sir,
            Philadelphia Sept. 21. 1795.
          
          I wrote you on Friday, informing that on that day two vessels were to sail for England carrying the two copies of the treaty ratified and the papers which were to accompany them, and one packet for Mr Monroe, to be forwarded by Mr Deas. A second will be sent to Mr Monroe by the first vessel to Hamburg; and the others by the first conveyances to France.
          The letters to Mr Pinckney are not yet finished. Mr Yard from whom much information on the Spanish trade was expected did not make his communication so early as it was looked for. He gave it to Mr Wolcott, who on Friday afternoon handed the same to me. I have yet only had time to read it: but from that & the other communications obtained I will in two or three days digest whatever shall appear desirable, and when approved by Mr Wolcott, Mr Pinckney’s dispatches shall be sent off by the first opportunity.
          On Friday I inclosed to you Mr Boudinot’s answer. Major Jackson is desirous of obtaining the office of director of the mint. He is doubtless very competent in point of abilities. He is about to marry a daughter of Mr Willing, on whom something handsome must be settled. The respectability of this connection & the consequence derived from a family establishment may after those events render an appointment very proper: and I confess I should at this moment be for myself well enough pleased in seeing Major Jackson thus provided for: but hitherto his manners have not been ingratiating, and the appointment would doubtless at this moment be very unpopular.
          Last week I took the liberty of expressing my opinion of Mr Gore, whom General Knox had mentioned for the office of Attorney General. I did not speak of Mr Dexter, because I had before manifested not only my opinion but even my wishes concerning him. These are not changed. Mr Morse (the Geographer, a respectable clergyman at Charleston where Mr Dexter

resides) has written to Mr Wolcott intimating that the appointment of Mr Dexter would be agreeable. Of all the old members from Massachusetts I have the least acquaintance with him: and yet I confess I feel much solicitude that he should fill the office of Atty Genl because of the excellent character he bears, & his uncommon talents. His connections in Massachusetts were and are respectable.
          The post is near starting—I have only time to add that With great respect and attachment I am sir your obt servant
          
            Timothy Pickering
          
        